Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Although it is acknowledged that Applicant filed a translation of the foreign priority document in the response of 6 May 2022 (henceforth, “Response”), this translation fails to perfect the foreign priority claim, because there is no statement from the translator that the translation is a true and correct translation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not readily apparent from the specification whether Applicant intends claim 1 to encompass scenarios as disclosed in WO 2018/075440 A2 (referenced below using its U.S. counterpart publication U.S. 2019/0330100 A1, “Soon”).  Specifically, Figs. 4 and 5 of Soon discloses a laminate having, in order, a lower substrate (e.g. item 590), an absorbing stack (e.g. item 560), a reflecting stack (e.g. item 540), and an upper substrate (e.g. item 520), wherein the reflecting stacking contains at least one silver layer sandwiched between dielectric layers, and wherein the absorbing stack contains NbN sandwiched between dielectric layers.  After further processing, the entire laminate is inverted and adhered to a further substrate (see Soon ¶ 0138-0147).  The issue of uncertainty arises because even though the absorbing stack is located on the upper face of the lower substrate (in the orientation of Fig. 5 thereof, which is a face of the substrates not directly having deposited thereupon a reflecting stack), this absorbing stack is also indirectly located on the lower face of the upper substrate (which does have located thereupon a reflecting stack).  
Furthermore, even when there is an interlayer or air space located between a prior art element reading on the claimed silver-containing functional coating and a prior art element reading on the claimed absorbent color-adjustment coating (e.g. Fig.3 of U.S. 2020/0131084 A1, “Myli”), the issue is still present.  For instance, absorbent coating 50 in this reference may be considered to be indirectly deposited on a surface on which a multilayered low-emissivity coating 70 is deposited. 
Although in the Response, Applicant contends that the indefiniteness issue can be resolved from the perspective of where a coating is initially deposited during manufacturing, such a position does not resolve the issue of indefiniteness, because the distinction raised by Applicant is one that is not material once the claimed article has been made.  It is suggested that Applicant instead require the functional coating and the absorbent color-adjustment coating to be separated by an air gap, an interlayer, or a substrate (effectively a modification of Applicant’s position stated on pg. 8 ¶ 1 of the Response).  Such a position is also the position adopted in interpreting the claims for the purpose of prior art rejections below.
As claims 4-17 depend on claim 1, and as the respective limitations of the dependent claims 4-17 do not resolve the aforementioned issue in claim 1, claims 4-18 are also held to be rejected.  It is noted that further limitations respectively in claims 2 and 18 (requiring the functional coating and the absorbent coating to be located on opposing surfaces of the same substrate) mean that claims 2 and 18 are free from this issue of indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0377580 A1 (“Manz”) as evidenced by or in view of U.S. 2012/0164443 A1 (“Durandeau”), and as further evidenced by U.S. 2021/0107258 A1 (“Horie”).
Considering claims 1, 2, 8-11, 14, 16, and 17, Manz discloses a glass substrate that may have a solar protection coating 4 located on one major surface thereof and a heat protection coating 5 located on an opposing major surface of the glass substrate (Manz ¶ 0072-0076 and 0079; and Fig. 3), wherein the solar protection coating comprises layer(s) of silver, wherein each layer of silver is located between two dielectric layers (id. ¶ 0072), and wherein the heat protection coating comprises layer(s) of niobium or nitride thereof, wherein each such niobium-based layer is located between two dielectric layers (id. ¶ 0017-0019 and 0073-0075).  Manz is analogous, as it is from the same field of endeavor as that of the instant application (coating materials used in glazings).  The arrangements of the solar protection coating 4 and the heat protection coating 5 respectively read on the configurations regarding the functional coating and the absorbent color-adjustment coating as recited in claims 1 and 2, and 16.  The disclosure re: the solar protection coating 4 thus reads on the limitations of the silver-containing functional coating recited in claims 1 and 16.  Manz further discloses that each niobium-based layer of the heat protection coating has thickness of ~10 nm, which falls within the range recited in claim 8.  Furthermore, the specific configuration of ¶ 0074 of the reference reads on the alternating arrangement of dielectric coatings and absorbent layers as required in claim 11.  
As Manz discloses that any dielectric layer of the heat protection coating 5 may comprises a sequence of a sublayer of Si3N4 and a sublayer of SiO2 (id. ¶ 0024).  Given that Si3N4 has a refractive index ~2.03 and that SiO2 has a refractive index ~1.46 (see ¶ 0045 of Horie), the requirements re: refractive indices a recited in claims 1 and 14 are met.  As there are at most three such dielectric layers in the various heat protection coatings disclosed in the reference, modifying the dielectric layer closest to a substrate into a bilayer of Si3N4 and SiO2 would have been obvious, given such a modification is contemplated by Manz.  As claim 1 recites only “contact” and not “direct contact” (or a variant phrasing having the same effect), the Nb-based layer contacts a respective pair of sandwiching dielectric layers.
However, if this were not deemed to be the case (which is not) conceded, it is known in the art of glass coatings to use a stack of SiO2 and Si3N4 as the lowermost dielectric layer of a coating comprising n layers of Nb (or NbN) and n+1 dielectric layers (Durandeau ¶ 0014-0027).  Durandeau is analogous, as it is from the same field of endeavor as that of the instant application (coating materials used in glazings).  Given the substantial similarities between the heat protection coating 5 of Manz and the teachings of Durandeau, person having ordinary skill in the art has reasonable expectation of success that the teachings of Durandeau may be applied to the lowermost dielectric layer in the heat protection coating 5 of Manz, especially as Manz states that any of the dielectric layers of its heat protection coating could adopt such a bilayered configuration.  Person having ordinary skill in the art would have been motivated to use a stack of SiO2 and Si3N4 layers as the lowermost dielectric layer in the heat protection coating of Manz, as Durandeau is considered to have demonstrated that this arrangement is known in the art of coated glazings.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Manz per se or Manz in view of Durandeau thus renders obvious claims 1, 2, 8, 11, 16, and 17.
Considering claims 4-7, given that NbN is one of eight materials listed (Nb, Ta, Mo, Zr, and nitrides thereof), Manz is considered to have disclosed the usage of NbN with sufficient specificity.  However, if this were not deemed to be the case (which is not conceded), usage of nitrided Nb is obvious at least because Manz teaches that doing so improves chemical stability.  Given that NbN is also disclosed to be one of the preferred absorbent material used in the instant application, the disclosure in Manz thus reads on the optical properties recited in claims 4-7. 
Considering claims 12 and 15, as discussed above, Si3N4 is used as the dielectric layers in the heat protection coating 5; this dielectric material is known to have a refractive index of 2.03.
Considering claim 18, as known in the art, the faces of a glazing refers to surfaces of a (coated) substrate directly adjacent a particular environment.  For instance, in an insulated glazing having a first pane, a second pane, and an inter-pane space located between the two panes, when installed for an intended use, face 1 is the (coated) surface of one of the panes immediately facing an exterior (e.g. outside environment in the case of an IGU used as a window), face 2 is the (coated) surface of said one of the panes immediately adjacent the inter-pane space, face 3 is the (coated) surface of the other of the panes immediately adjacent the inter-pane space, and face 4 is the (coated) surface of the other of the panes immediately an interior (e.g. inside environment in the case of an IGU).  As such, the faces as claimed become meaningful only in the context of intended use of the claimed material.  As such, claim 18 is considered to recite characteristics associated with intended use of the material of claim 2, and the characteristics associated with the intended use (as recited in claim 18) are not conferred patentable weight.  As such, since the prior art (in particular configuration of Fig. 3 of Manz) reads on claim 2, the prior art also reads on claim 18.

Response to Arguments
Applicant’s arguments with respect to rejection of claims 1, 4-7, 9, 12, and 15-17 over WO 2018/075440 A2 (pg. 9 ¶ 1+ of Response) have been fully considered.  In view of amendments to claim 1, the rejection of claims 1, 4-7, 9, 12, and 15-17 over WO 2018/075440 A2has been withdrawn.
Applicant’s arguments with respect to the rejection of claims 1, 4-9, and 15-17 over Myli (pg. 9 ¶ 5+ of Response) have been fully considered.  Solely in view of amendments to claim 1 (and not due to the filing of translated priority documents), the rejection of claims 1, 4-9, and 15-17 over Myli has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 8-12, and 15-18 over Manz and 35 U.S.C. 103 rejection of claims 4-7 over Manz (pg. 9 ¶ 10+ of Response) have been fully considered.  In view of amendments to claim 1, the 35 U.S.C. 102(a)(1) rejection of claims 1, 2, 8-12, and 15-18 over Manz and 35 U.S.C. 103 rejection of claims 4-7 over Manz have been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 103 rejection of claims 13 and 14 over Manz and Durandeau (pg. 10 ¶ 7+ of Response) have been fully considered.  With the incorporation of subject matter of claim 13 into independent claim 1, the thrust of the rejection is now applicable to all claims under examination.  Applicant’s arguments against this rejection is not deemed persuasive, at least because the arguments are not commensurate with the scope of the pending claims.  Specifically, it appears that Applicant’s arguments are centered on the presence of intervening layers between a Nb-based layer and the respective dielectric layers sandwiching said Nb-based layer (Response pg. 11 ¶ 2).  However, the pending claims recite neither direct contact of the absorbent with a dielectric layer nor a variant limitation having the same effect.  
Furthermore, even were direct contact required (which is not presently recited and is thus not required), given that the claim is recited using open transitional phrases, the limitation of “an absorbent layer” claim effectively requires one or more absorbent layer.  One or more absorbent layer in such a context is therefore a single entity constituted of multiple layers, and the rest of the claim would merely require opposing main surfaces of this single entity to directly contact a respective dielectric layer.  A stack of Ti/Nb/Ti found in Manz is a stack in which all constituent layers absorb in the visible part of the spectrum (Ti and Nb have comparable extinction coefficients in the visible spectrum, and this extinction coefficient is an indication of absorption of light in that part of the spectrum), and as disclosed in Manz, opposing surfaces of this stack directly contacts a respective dielectric layer (e.g. Manz ¶ 0074).  

Concluding Remarks
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781